MILLS, Judge.
The employer/carrier (E/C) appeal a compensation order finding the claimant *643entitled to temporary total disability (TTD) benefits through the date of maximum medical improvement, wage loss benefits thereafter, and costs. We affirm in part and reverse in part.
There is competent substantial evidence in the record to support a finding of wage loss. Since wage loss benefits were properly obtained, costs were assessable against the E/C. Section 440.34(2), Florida Statutes (1979).
The E/C contend that insufficient notice of the claim for TTD was given. We agree and reverse the award of TTD benefits. The claimant filed a “shotgun” claim identifying TTD as one of the benefits sought. This, however, does not give the E/C notice that TTD will be litigated at some specific hearing. The notice of hearing and application for hearing must provide this, Orin Cummings Construction Co. v. Beckman, 395 So.2d 629 (Fla. 1st DCA 1981). Unfortunately, neither of these items is in the record on appeal. Nonetheless, the claimant does not dispute that neither of these identifies TTD as an issue for the hearing. Since such notice is required, the award of TTD was error.
McCORD, J., and PEARSON, TILLMAN (Ret.), Associate Judge, concur.